Citation Nr: 0519455	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  98-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

Pursuant to a VA administrative decision in July 1993, the 
veteran had a period of active service from September 14, 
1988, to September 13, 1991, which was under conditions other 
than dishonorable under conditional discharge criteria and a 
period of active service from September 14, 1991, to July 8, 
1992, which was under dishonorable conditions. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1998 and in January 1999 by 
the Cleveland, Ohio, VA Regional Office (RO).

In August 2003, the Board to afford the veteran his right to 
a hearing.  On March 15, 2005, the veteran appeared and 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a left 
shoulder disorder is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is no diagnosis of PTSD which meets the statutory 
and regulatory requirements for service connection for such 
disorder.

3.  An acquired psychiatric disorder other than PTSD was not 
present during the veteran's period of active service which 
was under conditions other than dishonorable, and psychosis 
was not manifested within one year of the veteran's 
separation from that period of service.

4.  There is no competent medical evidence linking a current 
acquired psychiatric disorder other than PTSD to the 
veteran's period of active service which was under conditions 
other than dishonorable.

5.   A low back disorder was not present during the veteran's 
period of active service which was under conditions other 
than dishonorable, and arthritis of the low back was not 
manifested within one year of the veteran's separation from 
that period of service.

6.  There is no competent medical evidence linking a current 
low back disorder to the veteran's period of active service 
which was under conditions other than dishonorable.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).  

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 
3.309 (2004).  

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R.§§ 3.303, 3.307, 3.309 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

In the veteran's case, VCAA notice letters furnished to him 
by the RO in March 2004 and June 2004 informed him of the 
evidence needed to substantiate his claims, of the evidence 
VA had obtained and would obtain, and of the evidence which 
he should submit in support of his claims.  The RO's June 
2004 letter also notified the veteran to submit any evidence 
he had which he thought was relevant to his claims.  VA has 
thus provided the veteran with the four elements of VCAA 
notice listed in Pelegrini II and fulfilled the duty to 
notify pursuant to the VCAA.

With regard to the three issues on appeal decided herein, VA 
has also fulfilled the duty to assist pursuant to the VCAA.  
VA obtained the veteran's service medical records and post-
service medical treatment records.  In addition, VA afforded 
the veteran orthopedic and psychiatric examinations.  Because 
there is no credible evidence of record to indicate that 
either an acquired psychiatric disorder other than PTSD or a 
low back disorder is associated with any injury, disease, or 
event during the veteran's active, honorable service, medical 
opinions to determine the likelihood of the relationship of 
such current disabilities to the veteran's service are not 
necessary under the provisions of 38 C.F.R. § 3.159(c)(4) 
(2004) to decide the claims for service connection for an 
acquired psychiatric disorder other than PTSD and a low back 
disorder.  The veteran and his representative have not 
identified any existing additional evidence which would be 
pertinent to the issues decided herein.  Therefore, the Board 
finds that further assistance is not required and the issues 
of entitlement to service connection for PTSD, for an 
acquired psychiatric disorder other than PTSD, and for a low 
back disorder are ready for appellate review.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  Compensation for service connected 
disability may only be paid for disability incurred in or 
aggravated by service to a veteran who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said disability was incurred or 
aggravated.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Arthritis and psychosis may be presumed to have been incurred 
in service when the disease is manifested to a compensable 
degree within one year of separation from a period of service 
under other than dishonorable conditions.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred,. 38 C.F.R. § 3.304(f) (2002).

Factual Background

A.	PTSD

Since the veteran's separation from active service, he has 
been seen by multiple VA and non-VA mental health 
professionals.

In December 1993, the veteran was seen at the mental health 
clinic of the City and County of San Francisco, California.  
The diagnoses on Axis I were major depression in remission 
and polysubstance dependence.  When he was seen again at this 
clinic in October 1997, the diagnostic impressions on Axis I 
were rule out schizoaffective disorder, rule out PTSD, and 
substance abuse (cocaine) in remission.   A clinic counselor 
reported at that time that she thought that the veteran had 
some symptoms of PTSD.

At a VA psychiatric examination in November 1997, the 
assessments included rule out chronic PTSD, late onset.

At a VA psychiatric examination in April 1998, the diagnoses 
on Axis I were major depressive disorder with psychotic 
features, drug-induced psychosis, PTSD, and alcohol and 
substance (marijuana and cocaine) dependence.  However, the 
examiner also stated that, "[The veteran's] ability to 
function occupationally and socially appears to be impaired 
to a great extent secondary to major depressive disorder with 
psychotic features.  This may be further compounded by 
alcohol and substance abuse.  In addition, he has though does 
not fully meet the criteria for PTSD which may further impair 
his ability to function occupationally and socially."  
(Emphasis supplied.)

In January 1999, a licensed clinical social worker at a 
private mental health clinic reported that she had never in 
the veteran's case rendered a diagnostic impression of PTSD.

In July 1999, a psychology trainee at the mental health 
clinic of the City and County of San Francisco, California, 
reported that the veteran complained of PTSD symptoms and 
that she thought he had "some complex PTSD symptomatology."  
She did not report a diagnosis of PTSD.

In October 2000, a private psychiatrist evaluated the veteran 
and reported diagnostic impressions on Axis I of: history of 
major depressive disorder, recurrent with psychotic features; 
history of marijuana abuse (in remission by patient's 
report); and history of cocaine dependence (in remission by 
patient's report).

In May 2003, a therapist at a private mental health clinic 
reported that the veteran believed that he was suffering from 
PTSD but that the clinic's psychiatrist had given him a 
diagnosis of major depression, recurrent, with psychosis.

In November 2004, a private psychiatrist evaluated the 
veteran and reported a diagnosis on Axis I of schizoaffective 
disorder.




B.	Psychiatric Disorder Other Than PTSD

The  veteran's service medical records from his period of 
active service from which he was released under other than 
dishonorable conditions are entirely negative for any 
complaints, findings, or diagnosis of a psychiatric disorder.  
There is no medical evidence that the veteran manifested 
psychosis within one year of his separation from his period 
of active service from which he was released under other than 
dishonorable conditions.

None of the VA or non-VA mental health professionals who have 
evaluated and treated the veteran in post-service years has 
reported that he had onset of an acquired psychiatric 
disorder other than PTSD while he was on active duty or that 
he currently has  an acquired psychiatric disorder other than 
PTSD which is etiologically linked to an incident or 
manifestation during the period of active service from which 
he was released under other than dishonorable conditions.

In his statements and hearing testimony, the veteran has 
expressed his belief that he has an acquired psychiatric 
disorder which is related to his active service.

C.	Low Back Disorder

The veteran's service medical records from his period of 
active service from which he was released under other than 
dishonorable conditions contain an entry in January 1990 that 
the veteran was seen for a complaint of low back pain after 
he picked up a tent.  The assessment was muscle strain.  
Motrin was prescribed, and the veteran was advised to avoid 
strenuous activities for five days.

The veteran's subsequent service medical records from his 
period of active service from which he was released under 
other than dishonorable conditions are entirely negative for 
any injury to his back or complaint of low back pain.  In 
support of his claim for service connection for a low back 
disorder, the veteran has alleged that he injured his low 
back at the time in November 1990 when he was treated for 
left shoulder symptoms after picking up a tent, as discussed 
in the Remand portion of this decision, but as noted below, 
at the time of the veteran's left shoulder injury in service 
in November 1990 he stated that he felt fine otherwise and 
had no other problems.

VA X-rays of the veteran's lumbosacral spine in November 1998 
showed mild degenerative changes.  

Private X-rays of the veteran's lumbar spine in October 1999 
were read as showing arthritis.

A private MRI study of the veteran's lumbar spine in November 
2004 showed a disc bulge at L5-S1.

None of the VA or private physicians who have evaluated or 
treated the veteran's low back since his separation from 
active service have found that the onset of a low back 
disorder was while he was on active duty in the period of 
service from which he was released under conditions other 
than dishonorable or otherwise linked any  current low back 
disorder to the veteran's period of service from which he was 
released under conditions other than dishonorable.

In his statements in support of his claim for service 
connection for a low back disorder and in hearing testimony, 
the veteran has expressed his belief that he has a low back 
disorder which is related to an injury which alleges that he 
sustained in service in November 1990 in the incident 
discussed in the Remand portion of this decision in which he 
sustained a left shoulder injury. 

Analysis

A.	PTSD

One requirement for service connection for PTSD is a 
diagnosis of the disorder in accordance with 38 C.F.R. 
§ 4.125(a) (2004), which provides that, for VA compensation 
purposes, a diagnosis of a mental disorder must conform with 
DSM-IV, the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association.

The DSM-IV diagnostic criteria for PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-experienced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  
 
Of all the mental health professionals who have evaluated the 
veteran since his separation from active service, only the VA 
physician who conducted the VA examination in April 1998 
reported a diagnosis of PTSD but in his report this examiner 
went on to say that the veteran did not fully meet the 
diagnostic criteria for a diagnosis of PTSD.  Such being the 
case, the Board is unable to find on the evidence of record 
at this time that there is in the veteran's case a diagnosis 
of PTSD which conforms to DSM-IV and 38 C.F.R. § 4.125(a).  
In the absence of the required diagnosis of PTSD, entitlement 
to service connection for PTSD is not established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.304(f), 
4.125(a) (2004). 

B.	Psychiatric Disorder Other Than PTSD

In the veteran's case, the Board finds that the only 
probative evidence on the issue of whether the veteran has 
acquired psychiatric disorder other than PTSD which had onset 
in service or is related his period of active service from 
which he was released under other than dishonorable 
conditions would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  There is no competent medical evidence 
of record in this case linking a current acquired psychiatric 
disorder other than PTSD to the veteran's period of active 
service from which he was released under other than 
dishonorable conditions.  As a layman, the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation. see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992), and so his belief that he has 
an acquired psychiatric disorder other than PTSD related to 
his other than dishonorable service is lacking in probative 
value.  There is no medical evidence or other probative 
evidence that the veteran manifested psychosis within one 
year of his separation from his period of active service from 
which he was released under other than dishonorable 
conditions.  Therefore, the Board finds that the 
preponderance of the credible evidence of record is against 
the claim for service connection for an acquired psychiatric 
disorder other than PTSD, and entitlement to that benefit is 
not established.  See 38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).     

C.	Low Back Disorder

Upon careful review of all of the veteran's statements to VA 
and hearing testimony concerning his low back, the Board 
notes that he has never contended that he currently has a low 
back disorder related the muscle strain which he experienced 
in service in January 1990 when he injured his left shoulder  
picking up a tent, as noted in the Remand portion of this 
decision below.  Rather, he has alleged that he currently has 
a low back disorder caused by an injury which he sustained in 
service in November 1990 when, as set forth in the Remand 
portion of this decision.  However, the Board notes that at 
the time of the left shoulder injury in November 1990, the 
veteran stated that other than for his  left shoulder he had 
no further medical problems in November 1990.  This statement 
for treatment purposes is, the Board finds, more likely to 
have been in accordance with the facts of his case, than his 
later statement which he made for compensation purposes 
asserting that his current low back disorder(s) are related 
to the event in service in November 1990 when he sustained a 
left shoulder injury.   

There is no competent medical evidence of record in this case 
linking a current low back to the veteran's period of active 
service from which he was released under other than 
dishonorable conditions.  As a layman, the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation. see Espiritu, supra,  2 Vet. 
App. 492, 494-95 (1992), and so his belief that he has a low 
back disorder related to his other than dishonorable service 
is lacking in probative value.  There is no medical evidence 
or other probative evidence that the veteran manifested 
arthritis of the low back within one year of his separation 
from his period of active service from which he was released 
under other than dishonorable conditions.  Therefore, the 
Board finds that the preponderance of the credible evidence 
of record is against the claim for service connection for a 
low back disorder, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).     

As the preponderance of the evidence is against the veteran's 
claims for service connection for PTSD, an acquired 
psychiatric disorder other than PTSD, and a low back 
disorder, the benefit of the doubt doctrine does not apply on 
those issues.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

Entitlement to service connection for a low back disorder is 
denied.


REMAND

The veteran's service medical records from his period of 
service have an entry in November 1990 noting his history of 
hitting his left shoulder on something.  On examination, the 
veteran's left shoulder was tender at the acromioclavicular 
(AC) joint and had limited range of motion.  It was noted 
that the veteran "Otherwise feels fine; no further 
problems."  The assessment was rule out AC joint separation 
and fracture of the acromion.

At a VA joints examination in November 1998, the pertinent 
diagnosis was AC arthritis of the left shoulder.

The veteran has asserted that his current disorder of the 
left shoulder, to include arthritis, is related to the injury 
to the shoulder which he sustained in service in November 
1990.  The record does not contain a medical opinion on the 
question of the likelihood that the veteran's current left 
shoulder disability is etiologically linked to the in-service 
injury.  The Board finds that the medical evidence of record 
is insufficient to decide the veteran's claim for service 
connection for a left shoulder injury and that a medical 
opinion on the question of the likelihood that the veteran's 
current left shoulder disability is etiologically linked to 
the in-service injury is necessary under 38 C.F.R. 
§ 3.159(c)(4) (2004) to decide the claim.  This case will, 
therefore, be remanded for the purpose of obtaining such an 
opinion.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to be afforded a VA orthopedic 
examination of his left shoulder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated diagnostic 
studies should be performed.  After 
conducting a clinical examination and 
reviewing the pertinent records in the 
veteran's claims file, the examiner 
should respond to the following question: 
Is it more likely (greater than 50 
percent probability), less likely (less 
than 50 percent probability), or at least 
as likely as not (50 percent probability) 
that a left shoulder disorder, if found, 
is etiologically related to the injury to 
the veteran's left shoulder during his 
active service which was documented in 
his service medical records in November 
1990?  A rationale for the opinion 
expressed should be provided.  

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


